COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-566-CR
  
  
RODERICK 
LYDELL BONNER                                                   APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
  
----------
FROM 
THE 213TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Withdraw Notice of Appeal.”  
The motion complies with rule 42.2(a) of the rules of appellate procedure.  
Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
    
                                                                  PER 
CURIAM
  
   
    
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 24, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.